Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-15 are presented for examination. 
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitation, tracking device, claim 1, the “device” is described as a camera or an electromagnetic sensor and this consider a physical structure, are interpreted under 35 U.S.C. 112(f) as incorporating a structure accordance with Par. [0035], of the specification.
The claim limitation, additive manufacturing device, claims 2-3, the “device” is described as a 3D-printer and this consider a physical structure, are interpreted under 35 U.S.C. 112(f) as incorporating a structure accordance with Par. [0054], of the specification.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 4 and 7-9: the generic placeholder, “the system”” coupled with the functional language, “configured to”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such, the following are definition provided by the specification for each generic placeholder:
Claim limitations “system configured to” in claims 4 and 7-9, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “system configured to” in claims 4 and 7-9, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Per the analysis in the above interpretation section, the limitations above as defined by the specification reveal that the corresponding “system” relate to software and hardware, under the broadest interpretation, the claim is claimed software and lack physical structure, thus rendering the limitations rejected under the basis of 112b.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o0) and 2181.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 7-9 are rejected under 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the claimed function of “the system” visualize a manipulation of the anatomical structure, visualize function behavior, visualize a blood flow and to modify a property.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “computer program” encompasses signals per se. The specification of US publication 2021/0059755 discloses that Par. [0078] “A computer program may be stored/distributed on a suitable non-transitory medium, such as an optical storage medium or a solid-state medium supplied together with or as part of other hardware, but may also be distributed in other forms, such as via the Internet or other wired or wireless telecommunication systems.” A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP 2106.03(II). Accordingly, claim 15 fails to recite statutory subject matter under 35 U.S.C. 101. It is suggested that claim 15 be amend to recite a “non-transitory” computer readable medium to overcome this rejection.
Claim Rejections - 35 USC § 103
6.1	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1	Claim(s) 1 and 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey (US 2015/0049081 A1) in view of Davey et al. (US 2016/0155236 A1) further in view of Lampotang et al. (US 2016/0372640).
Regarding claims 1 and 14-15, Coffey discloses a system and method for patient-specific intervention planning and computer program comprising program code means for causing a computer to 20carry out the following steps when said computer program is carried out on a computer (Abstract, computer implemented, computer system 104) comprise:
receiving medical image data ([0004], [0046], Models of such anatomical items may be obtained from medical imaging of an actual subject, such as by obtaining digital data generated by magnetic resonance imaging (MRI) machine and computer tomography (CT)); 
generating a digital representation of a physical model (the model 206) of an anatomical structure, wherein the physical model physical data 208) is a patient-specific model, based on the medical image data ([0029], a 3D representation 112 of a model of an anatomical item, such as a human organ in the form of the human heart); 25
generating a virtual model (virtual model 206) of the anatomical structure, wherein the virtual model is a patient-specific model, based on the medical image data ([0047], virtually touch a visualization of a 3d model of the medical image); 
Coffey fails to discloses registering the physical model of the anatomical structure with the virtual model of the anatomical structure and registering the physical representation of the interventional tool with a virtual representation of the interventional tool based on position of the physical representation of an interventional tool and the physical model of the anatomical structure.
Davey discloses a processor (processing unit 30) configured to perform the step of : registering the physical model (medical image 60) of the anatomical structure with the virtual 30model (virtual image 80) of the anatomical structure ([0023], a registration unit 28 for registering the medical imaging data to a virtual anatomy) and registering the physical representation of the interventional tool with a virtual representation of the interventional tool based on position of the physical representation of an interventional tool and the physical model of the anatomical structure(Abstract, [0019], [0059], [0068], [0071], a registration of the medical imaging data with model-based virtual anatomy data by determining a transformation between a coordinate space of the medical imaging data and a coordinate space of the virtual anatomy data based on the locations of anatomical landmarks in the medical imaging data and the locations of corresponding anatomical landmarks in the virtual anatomy data). 
Coffey and Davey are analogous art. They relate to processing or manipulating the physical and virtual medical image data.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a registration of the medical imaging data with model-based virtual anatomy data of Davey for manipulate and visualize anatomical models of such medical imaging of Coffey in order to permit researchers or clinicians to analyze and manipulate an anatomical item in convenient, relatively inexpensive, and intuitive manners.
Coffey and Davey fail to discloses receiving position data, by the tracking device, indicative of a position of the physical representation of the interventional tool.
Lampotang discloses receiving position data, by the tracking device, indicative of a position of the physical representation of the interventional tool ([0015],[0014], [0101], use a magnetic tracking system to assist the combined physical and virtual system in determining the location and orientation of instruments).
Lampotang, Coffey and Davey are analogous art. They relate to processing or manipulating the physical and virtual medical image data.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute tracking and simulation features of a mixed reality of Lampotang with the teaching of Davey and Coffey, as showing above, order to provide a real tactile and haptic feedback for a human operator and a 3-dimensional (3D) interaction perspective suited for learning psycho-motor and spatial skills.

Regarding claim 3, Lampotang discloses an interface (display 106) for receiving construction data of the physical representation of the interventional tool ([0054], [0117], [0120], [0143], interfaces in the virtual environment of a system implementing, for example, in FIG. 2 an ultrasound-guided needle insertion in the region of blood vessels leading to the head. In FIG. 2, virtual rendering 200 shows the virtual model with a virtual ultrasound probe 203, virtual needle 202); and a second additive manufacturing device adapted to generate the physical representation of the interventional tool based on the construction data ([0051], [0052], The universal needle hub can be designed as a clamshell structure that could be manufactured, for example, by additive (e.g., 3D printing) or subtractive (e.g., milling machine) manufacturing techniques).

Regarding claim 4, Coffey discloses the system is configured to visualize a manipulation of the anatomical structure with the interventional tool (stylus 116) based on tracking the position ([0030], position sensed by sensors 114 or other sensing mechanisms) of the physical representation of the interventional tool and the physical model (the model 112) of the anatomical structure with the tracking device (sensor 114) wherein said manipulation is visualized as a virtual manipulation of the virtual model of the anatomical structure (Fig. 1, [0006], [0030], [0097], [0157], manipulate areas of the model 112; generally virtual prototyping tools for use in medical device interactions, including a user interface for a computer-based visualization system that generates views of medical devices in relation to parts of a human body and allows a user to manipulate such virtual devices and receive both image-based and alphanumeric data-based feedback about such manipulation).

Regarding claim 5, the combination of Lampotang and Coffey disclose:
 Coffey discloses the physical representation of the interventional tool is a dummy of the interventional tool ([0159], [0120], virtual laser pointer or the stylus 116); and
 Lampotang discloses [0047], [0103], The virtual model includes the virtual representations of the physical needle, imaging probe, and other physical parts of the system).

Regarding claim 6, the combination of Lampotang and Coffey disclose:
Lampotang discloses the interventional tool is a destructive interventional tool, in particular a scalpel or electrocautery ([0080], [0103], Making a superficial skin incision with a scalpel at the guide wire), wherein the physical representation of the interventional tool is a non-destructive mock-up of the destructive interventional tool ([0047], [0103], The virtual model includes the virtual representations of the physical needle, imaging probe, and other physical parts of the system); 
Coffey also discloses the physical representation of the interventional tool is a non-destructive mock-up of the destructive interventional tool ([0159], virtual laser pointer or the stylus 116).

Regarding claim 7, Coffey discloses the virtual model of the anatomical structure is a biophysics organ model [0002], [0004], [0034], a computer-based visualization system can manipulate and visualize anatomical items, such as organs (e.g., hearts and connected vasculature) from humans and other animals. Models of such anatomical items may be obtained from medical imaging of an actual subject), and wherein the system is configured to visualize a functional behavior of the anatomical structure based on the biophysics organ model ([0059] - [0061], [0094], Fig. 3B, a display of the model is annotated with real-time information, such as heart rate and blood pressure that is currently being measured for the patient).
Regarding claim 8, the combination of Lampotang and Coffey disclose:
Regarding claim 8, Coffey discloses a system is configured to visualize a blood flow in the anatomical structure based on the biophysics organ model ([0060], Fig. 3B, the anatomical item and around the medical device may be computed using computational fluid dynamics. For example, the amount and timing (because the heart is constantly changing) of blood flow pressure in human vasculature may be modeled); and 
Lampotang discloses the system is configured to visualize a blood flow in the anatomical structure based on the biophysics organ model ([0046], [0047], [0100], [0120], real-time visualization simulated medical image, the virtual blood vessels can be shown).

Regarding claim 9, Coffey discloses the system is configured to modify a property of the biophysics organ model, in particular to change a cardiac frequency of a visualization thereof, in response to a manipulation of the anatomical structure with the interventional tool based on tracking the position of the physical representation of the interventional tool with respect to the physical model of the anatomical structure with the tracking device ([0002], [0004], [0034], Fig. 3D,[0054]- [0060], a computer-based visualization system can manipulate and visualize anatomical items, such as organs (e.g., hearts and connected vasculature) from humans and other animals and adjusted to match the expected flow for the particular patient (e.g., by determining via blood pressure measurement and other measurements, the flow at a particular location and the strength of the patient's cardiovascular system).

Regarding claim 10, Lampotang discloses the tracking device comprises a 3D camera ([0039], [0047], 3D visualization, cameras an indicator that is designed to point out a specific desired orientation).
Regarding claim 11, Lampotang discloses the tracking device comprises a magnetic sensor adapted to determine a position of a magnetic marker of at least one of the physical models of the anatomical structure and the physical representation of the interventional tool ([0015], [0101], use a magnetic tracking system to assist the combined physical and virtual system in determining the location and orientation of instruments).

Regarding claim 12, Lampotang discloses the physical model of the anatomical structure comprises a marker, in particular an electromagnetic marker, for tracking a position of the physical model of the anatomical structure ([0057], tracking system 104 can be used to track the user, the display, the physical model, and/or the associated instrument. Examples include tracking fiducial markers, using stereo images to track retro-reflective IR markers, using a magnetic tracking system, or using a marker-less system).

Regarding claim 13, the combination of Lampotang and Coffey disclose:
Regarding claim 13, Lampotang discloses the medical image data comprises at least one of CT, MRI or ultrasound data of the patient ([0051], produce anatomically authentic 3D components (virtual or physical) is to derive them from imaging scans (MRI and/or CT, including fused MRI/CT) of actual humans, animals or patients); and 
Coffey discloses the medical image data comprises at least one of CT, MRI or ultrasound data of the patient ([0046], medical imaging sources is from, for example, computed tomography (CT), magnetic resonance imaging (MRI), etc.).

6.2	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey (US 2015/0049081 A1) in view of Davey et al. (US 2016/0155236 A1) further in view of Lampotang et al. (US 2016/0372640) and Blackmon (US 2017/0057175 A1).
Regarding claims 2, the combination of Coffey, Davey and Lampotang discloses the limitations of claim 1, but fails to discloses the limitations of claim 2. However, Blackmon discloses the limitations of claim 2 as follows: 
Regarding claim 2, Blackmon discloses an interface for receiving medical image data of the anatomical structure ([0011], information can be communicated through displaying the state of a pre-treatment patient and pathology and the post-treatment patient and pathology both anatomically and physiologically); and a first additive manufacturing device adapted to generate the physical model of the anatomical structure based on the medical image data ([0006], [0012]-[0014], manufacturing the physical model of the virtual three-dimensional model using the additive manufacturing system).
Blackmon, Lampotang, Coffey and Davey are analogous art. They relate to processing or manipulating the physical and virtual medical image data.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute five-dimensional additive manufacturing of Blackmon with the teaching of Lampotang Davey and Coffey, as showing above, for allowing the ability to incorporate additional information, such as incorporating the patient's pre-treatment and post-treatment anatomical and physiological data. This information can be communicated through displaying the state of a pre-treatment patient and pathology and the post-treatment patient and pathology both anatomically and physiologically.
Citation Pertinent prior art
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patel discloses systems, methods, and devices to fabricate one or more device components are disclosed. An example method includes fabricating one or more subject specific device components generated from receiving one or more images of one or more features of the first eye of the subject; designing a three dimensional virtual geometric model of the ophthalmic device using the one or more images; generating a plurality of virtual cross-sections of the three-dimensional virtual geometric model, wherein the cross-sections are defined by a set of physical parameters derived from the three-dimensional model; and fabricating the one or more subject specific features using the plurality of virtual cross-sections of the three dimensional model to direct an additive manufacturing method.
Vogtmeler discloses providing model parameters for three-dimensional fabrication of anatomical structures by obtaining and reconstructing three-dimensional image data with a medical imager wherein imaging acquisition parameters of the imaging system and/or reconstruction input parameters of the reconstructed are optimized for maximum geometry precision.
Groth discloses the electronic representation of the shape of the physical model may be available on the computer 2. This electronic representation may be linked to images, such as CT, MR, US, or 3D rotational angiography images, for example via model-based segmentation or by adaptive mesh registration. The electronic representation of the shape of the physical model may also be linked to clinical information by an ontology associated with the electronic model. On the physical model the user can interactively "point out", "mark" or "draw" relevant structures by touching the physical heart with a finger, a pen-shaped object or any suitable device (see FIG. 1). 
Samosky discloses systems and methods facilitating training in clinical procedures via mixed reality simulations are disclosed. Such a system can comprise a physical model and a virtual model of an anatomic region associated with the procedure, wherein the virtual model associates tissue types with locations in the physical model. The system can include a tracking component that tracks locations of at least one clinical instrument relative to the models.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119